Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed 8/10/2022.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 4, 10, 13, 19 and 20 are independent claims. 

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant remarks that Applebaum does not disclose the features of the newly amended claims 1, 10 and 19 and their dependents. The Examiner disagrees. Applicant is directed to the updated rejection of the claims wherein the Examiner articulates how Applebaum discloses every feature of the amended claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applebaum (USPUB 20180315499 A1).

Claim 1:
Applebaum discloses A method (Abstract) comprising: accessing, by a task management application, based on an indication, associated with a task, a program definition data structure associated with a program (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices…each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter”); determining, based on the program definition data structure, a current activity of a plurality of activities associated with the program (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); determining, based on the program definition data structure, a user interface framework associated with the current activity, wherein the user interface framework defines a plurality of user interfaces that are each associated with a combination of: at least one service of a plurality of services associated with the program, at least one stage of a plurality of stages associated with the at least one service, and at least one activity of the plurality of activities associated with the at least one service (0027: “and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device; 0108: a digital therapy provider may host a digital therapy service…when initially registering with the digital therapy service…a customer may indicate a particular health condition…to be addressed and may then provide certain initial data inputs, which the digital therapy service may use to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application…submit data inputs, log journal entries of the customer’s progress, and receive information and/or feedback related to their treatment and therapy regimen; 0153: a coach computer…may generate and present a GUI that receives text or other types of data inputs…customer device…may then present aspects of the computer file…to the customer via one or more GUIs…the coach and the customer may interact through a chat session, where each device…generates and presents GUIs…GUI of the coach computer…may present a dashboard interface that displays customer information, including health data…behavior data…and customer journal entries. The dashboard interface, or other interface, provided by the GUI may also display a timeline of events in a therapy regimen, and may present a history of chatbot provided to a customer and history of interactions”); determining, based on the current activity, a first stage of the plurality of stages for a first service of the plurality of services associated with the program, wherein the current activity is one of the plurality of activities associated with the first service (0108: a digital therapy provider may host a digital therapy service…when initially registering with the digital therapy service…a customer may indicate a particular health condition…to be addressed and may then provide certain initial data inputs, which the digital therapy service may use to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application” (wherein the digital therapy service is equivalent to the claimed first service, the initial registration and regimen status is equivalent to the claimed first stage and stages, and the completion of the initial registration and steps of the therapy service are equivalent to the claimed current activity and activities); selecting a first user interface of the plurality of user interfaces based on a combination of: the first service, the first stage, and the current activity (0108: “the digital therapy service may use [the initial data inputs] to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application”).
and causing, based on the user interface framework, and based on the current activity, the first user interface to be generated by the task management application (0027, 0108 and 0153).

Claim 2:
Applebaum discloses the indication comprises a string, and wherein accessing, based on the indication associated with the task, the program definition data structure comprises: parsing the string to determine the program, the plurality of services, the plurality of stages, and the plurality of activities (0168, 0170, 0174: “initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).

Claim 3:
Applebaum discloses the task comprises a new patient intake task or a therapy reimbursement task (0027).

Claim 4:
Applebaum discloses wherein the program is a therapy, the first service is associated with patient acquisition of the therapy, the first stage is associated with completion of the first service, and the current activity is associated with completion of the first stage (0027, 0168, 0170, 0174: receive a plurality of inputs associated with the therapy regimen of the user from one or more devices via a network, wherein each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device…“initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).

Claim 5:
Applebaum discloses the user interface framework comprises one or more instructions for generation of the plurality of user interfaces, and wherein the one or more instructions define one or more data entry fields and placement for the one or more data entry fields (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).


Claim 6:
Applebaum discloses causing, the first user interface to be generated by the task management application comprises sending the user interface framework to the task management application (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).

Claim 7:
Applebaum discloses receiving, via the user interface, a submission of data; determining, based on the program definition data structure, an exit rule associated with the current activity; and executing, based on the data satisfying the exit rule, one or more actions to complete the task (0113-114).

Claim 8:
Applebaum discloses the exit rule defines an action decision table (0113-114).

Claim 9:
Applebaum discloses determining a value of the data; and determining, based on the value of the data, the one or more actions from the action decision table (0027, 0168, 0170, 0174).


Claim 10:
Applebaum discloses An apparatus comprising: one or more processors; and a memory storing processor-executable instructions (0027) that, when executed by the one or more processors, cause the apparatus to: access, by a task management application, based on an indication, associated with a task, a program definition data structure associated with a program (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices…each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter”); determine, based on the program definition data structure, a current activity of a plurality of activities associated with the program (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); determining, based on the current activity, a first stage of the plurality of stages for a first service of the plurality of services associated with the program, wherein the current activity is one of the plurality of activities associated with the first service (0108: a digital therapy provider may host a digital therapy service…when initially registering with the digital therapy service…a customer may indicate a particular health condition…to be addressed and may then provide certain initial data inputs, which the digital therapy service may use to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application” (wherein the digital therapy service is equivalent to the claimed first service, the initial registration and regimen status is equivalent to the claimed first stage and stages, and the completion of the initial registration and steps of the therapy service are equivalent to the claimed current activity and activities); selecting a first user interface of the plurality of user interfaces based on a combination of: the first service, the first stage, and the current activity (0108: “the digital therapy service may use [the initial data inputs] to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application”).
and causing, based on the user interface framework, and based on the current activity, the first user interface to be generated by the task management application (0027, 0108 and 0153).

Claim 11:
Applebaum discloses the indication comprises a string, and wherein the processor-executable instructions that cause the apparatus to access, based on the indication associated with the task, the program definition data structure further cause the apparatus to parse the string to determine the program, the plurality of services, the plurality of stages, and the plurality of activities (0168, 0170, 0174: “initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).

Claim 12:
Applebaum discloses the task comprises a new patient intake task or a therapy reimbursement task (0027).
Claim 13:
Applebaum discloses wherein the program is a therapy, the at least one service is associated with patient acquisition of the therapy, the at least one stage is associated with completion of the at least one service, and the current activity is associated with completion of the at least one stage (0027, 0168, 0170, 0174: receive a plurality of inputs associated with the therapy regimen of the user from one or more devices via a network, wherein each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device…“initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).

Claim 14:
Applebaum discloses the user interface framework comprises one or more instructions for generation of the plurality of user interfaces, and wherein the one or more instructions define one or more data entry fields and placement for the one or more data entry fields (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).

Claim 15:
Applebaum discloses causing the apparatus to cause the first user interface to be generated by the task management application comprises sending the user interface framework to the task management application (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).


Claim 16:
Applebaum discloses receiving, via the user interface, a submission of data; determining, based on the program definition data structure, an exit rule associated with the current activity; and executing, based on the data satisfying the exit rule, one or more actions to complete the task (0113-114).

Claim 17:
Applebaum discloses the exit rule defines an action decision table (0113-114).

Claim 18:
Applebaum discloses determining a value of the data; and determining, based on the value of the data, the one or more actions from the action decision table (0027, 0168, 0170, 0174).


Claim 19:
Applebaum discloses A system (Abstract) comprising: a first computing device configured to: generate, by a task management application, an indication associated with a task; a second computing device, in communication with the first computing device, configured to: receive, from a task management application, an indication associated with a task (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices”); access, by a task management application, based on an indication, associated with a task, a program definition data structure associated with a program (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices…each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter”); determine, based on the program definition data structure, a current activity of a plurality of activities associated with the program (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); determining, based on the current activity, a first stage of the plurality of stages for a first service of the plurality of services associated with the program, wherein the current activity is one of the plurality of activities associated with the first service (0108: a digital therapy provider may host a digital therapy service…when initially registering with the digital therapy service…a customer may indicate a particular health condition…to be addressed and may then provide certain initial data inputs, which the digital therapy service may use to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application” (wherein the digital therapy service is equivalent to the claimed first service, the initial registration and regimen status is equivalent to the claimed first stage and stages, and the completion of the initial registration and steps of the therapy service are equivalent to the claimed current activity and activities); selecting a first user interface of the plurality of user interfaces based on a combination of: the first service, the first stage, and the current activity (0108: “the digital therapy service may use [the initial data inputs] to prepare an appropriate therapy regimen to address the indicated condition…customer may then access the features of the software application to begin tasks assigned to them by the therapy regimen…software application may provide customers with various graphical user interfaces…that allow the customer to…interact with the features of the software application”).
and causing, based on the user interface framework, and based on the current activity, the first user interface to be generated by the task management application (0027, 0108 and 0153).

Claim 20:
Applebaum discloses wherein the first service is associated with patient acquisition of the therapy, the first stage is associated with completion of the first service, and the current activity is associated with completion of the first stage (0027, 0168, 0170, 0174: receive a plurality of inputs associated with the therapy regimen of the user from one or more devices via a network, wherein each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device…“initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/              Primary Examiner, Art Unit 2177